DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-9, 17, 18, 29, 30, 32, 33, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2014/0261486) in view of Bradbury (US 2017/0145634).
Regarding claim 1, Potter teaches a device comprising: at least one first section including an airflow passage, a first reservoir 205 configured to contain at least one first pre-vapor formulation, a heater 50 in communication with the first reservoir and the airflow passage, the heater being configured to at least partially vaporize the at least one first pre-vapor formulation [Fig. 1, 0066-0069], and an insert 600 in communication with the airflow passage, the insert being downstream of the heater, the insert including gathered paper (a matrix including one or more portions of a plant-based cellulose filler material defining interstices); at least one first containing structure containing the matrix, the at least one first containing structure contacting at least side surfaces of the matrix, and at least one first consumable substance infused within the filler material, the at least one first consumable substance including at least one first flavorant [Fig. 4; 0080-0082, 0085, 0089, 0090, 0100]. 
Potter does not specifically teach the paper includes alpha-cellulose, ash, and hemicellulose. However, it is well known in the art for paper material to include ash and hemicellulose, and one of ordinary skill in the art would have found it obvious to use a paper material including these components, as taught by Bradbury [0038], to achieve predictable results. Bradbury teaches the paper pulp comprises 
Regarding claim 4, the filler material of Potter includes a non-tobacco material and does not include any material from tobacco.
Regarding claims 6-9, Potter teaches a housing around the sides of the matrix [0083, 0090; Fig. 4], interpreted to read on the claimed containing structure contacting at least a side surface of the matrix, wherein the at least one first containing structure is wrapped around the matrix in a longitudinal direction thereby containing the matrix, and at least two ends of the matrix are not wrapped by the at least one first containing structure. The limitation of a “wrapping” is not interpreted to add impart any required composition or structure to distinguish the claimed containing structure from that of Potter. Potter thereby reads on the present limitations. 
Regarding claim 17, Potter teaches the insert is removable [0083]. 
Regarding claim 18, Potter teaches the insert is configured to insert into an end of the device [0089-0090]. The insert of Potter is interpreted as being necessarily capable of partially extending out of the device when inserted into the end of the device, depending on how the insertion is performed. 
Regarding claim 29, Potter teaches the first pre-vapor formulation includes nicotine [0048]. 
Regarding claim 30, Potter teaches the filler material includes gather paper or gathered strands of shredded web [0082]. This suggests to one of ordinary skill in the art that the gathered strands of web may be paper web, i.e. cut portions of filler material, to provide a filter material. 
Regarding claims 32, 33, and 35, 
Regarding claim 39, Potter teaches a second reservoir in fluid communication with the matrix of the insert, the second reservoir being configured to contain the at least one first flavorant [0100]. 
Claims 5 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Potter and Bradbury  as applied to claim 1 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 5, Potter does not teach the filler material includes tobacco. Gindrat teaches using a tobacco material within a filter element [0029, 0053, 0059]. It would have been obvious to one of ordinary skill in the art to modify the filter insert of Potter such that the filler material includes tobacco to achieve the predictable result of imparting tobacco flavor to the vapor. 
Regarding claim 31, Potter teaches the filler material includes gather paper [0082] but does not specify folding. Gindrat teaches gathering a sheet involves folding [0024], which would have been obvious to one of ordinary skill in the art to apply to the paper filler material of Potter to achieve the predictable result of a gathered paper filter. 
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Potter and Bradbury as applied to claim 1 above, and further in view of Li (US 2016/0324216).
Potter teaches the matrix may be inserted directly into the housing of the device [0089]. A paper containing structure is not disclosed. Li teaches an e-cigarette insert with a tipping paper containing structure to provide stiffness and permit easy insertion [0146], which would have been obvious to one of ordinary skill in the art to apply to Potter for the same reasons. As Potter teaches paper filler material, this suggests to one of ordinary skill in the art the at least one first containing structure may include the same material as the filler material. . 
Claims 13-16, 19-22, 28, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Potter and Bradbury as applied to claim 1 above, and further in view of Tucker (US 2013/0192620).
Regarding claims 13-16, 28, and 40-41, Potter teaches the first pre-vapor formulation includes nicotine.  Tucker teaches providing in an e-cigarette a first pre-vapor formulation without nicotine and adding nicotine to the formed aerosol by means of a first consumable in an insert so as to reduce throat irritation and chest impact [0144, 0146], which would have been obvious to one of ordinary skill in the art to apply to Potter for the same reason. One of ordinary skill in the art would appreciate that the nicotine is either synthetic or tobacco-derived as these are the only two options for obtaining nicotine.
Tucker teaches the first consumable includes a diluent such as glycerin or propylene glycol, i.e. a pre-vapor formulation or vapor former, to impact the sensorial attributes of the aerosol [0125-0126], which would have been obvious to one of ordinary skill in the art to use as the first consumable of Potter for the same reason. As claim 1 recites “configured to contain at least one first pre-vapor formulation”, the first pre-vapor formulation itself is not required to be present in the claimed device. Thereby, limitations directed to the ingredients of the first pre-vapor formulation do not distinguish from the device of modified Tucker. 
Regarding claims 19-22, Potter does not teach an additional filter. Tucker teaches an e-cigarette insert comprising two filter segments 340/342 and a space 344 between them to alter the character of the aerosol by providing additives and/or can provide additional flavors, aromas, and alter the mouth feel of the aerosol during smoking [0116, 0121; Fig. 20]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the insert of Potter, where the matrix of Potter forms one of the filter segments, for the same reasons suggested by Tucker. Thus in modified Potter, the insert further includes a filter, the containing structure is wrapped around the matrix thereby containing the matrix, and the containing structure is also wrapped around the filter, the insert further includes a space .
Claims 23-27, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Potter and Bradbury as applied to claim 1 above, and further in view of Besso (US 2016/0302477).
Potter does not teach a flow restrictor. Besso teaches a smoking article filter comprising a flow restriction section with a first end and a second end, the first end of the flow restriction section being connected to a downstream filter segment, the flow restriction section defining an internal void space with a flow restrictor in the internal void space, the flow restrictor being spaced apart from the first end and the second end of the flow restriction section, an upstream filter segment connected to the second end of the flow restriction section [Fig. 2; 0055]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the insert of Potter, where the matrix of Potter forms one of the filter segments to increase the RTD to a level that is acceptable to a consumer [Besso 0015]. Thereby in modified Potter, the insert further includes a filter and a flow restrictor, the at least one first containing structure is wrapped around the matrix thereby containing the matrix, and the at least one first containing structure is also wrapped around the filter and the flow restrictor, the insert further includes a space, and the at least one first containing structure is also wrapped around the space, the at least one first containing structure contacts at least side surfaces of the flow restriction section and the non-consumable filter to contain the matrix, the flow restriction section and the non-consumable filter together, wherein the insert is configured to selectively insert into a distal end of the at least one first section to cause the non-consumable filter to extend from the at least one first section. Potter teaches the insert is removable [0083] and is configured to insert into an end of the device [0089-0090]. The insert of Potter is interpreted as being necessarily capable of partially being inserted such that a portion of the filter is configured to extend out of the device, depending on how the insertion is performed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747